Exhibit 10.07

 

 

[ex10-07img001.jpg]

 

 

 

 

 

 

December 11, 2014

 

 

David Carlick

 

Dear David,

 

This letter confirms our earlier discussions and will be used to memorialize our
agreement. Effective as of December 11, 2014, you are hereby resigning from the
Board of Directors of ReachLocal, Inc. (the “Company”). During the period from
December 11, 2014 through September 30, 2015 (the “Consulting Period”), you have
agreed to be available to provide consulting services as an independent
contractor to the Company primarily advising the chief executive officer and the
chief financial officer on strategic matters (the “Consulting Services”). The
Consulting Services will not, in any event, exceed 10 hours per month. As
consideration for the Consulting Services, the stock option granted to you by
the Company on May 30, 2014 shall remain outstanding and continue to vest in
accordance with the terms of the applicable option agreement until the
conclusion of the Consulting Period or, if earlier, until the termination of
your Consulting Services for any reason. All other options granted to you by the
Company remain outstanding based on your Consulting Services. Upon the
termination of the Consulting Services, you will have three months to exercise
your options (which are set forth on Exhibit A attached hereto) in accordance
with the terms of the applicable option agreements and the Company’s Amended and
Restated 2008 Stock Incentive Plan.

 

Please confirm your agreement with the foregoing where indicated below.

 

 

 

Very truly yours,

 

 

 

ReachLocal, Inc.

 

 

 

 

 

By: /s/ Sharon Rowlands                                        

    Sharon Rowlands, CEO

 

AGREED

 

/s/ David Carlick                                        

David Carlick

December 11, 2014

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A

Stock Options

 

 

Grant Date

 

# of Shares

 

Exercise Price ($)

 

February 20, 2008

 

75,000

 

10.91

 

June 15, 2011

 

11,209

 

17.32

 

May 22, 2012

 

81,402

 

9.00

 

May 22, 2013

 

19,360

 

14.61

 

May 30, 2014

 

43,988

 

6.68

 

 